Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 12 in “Claims - 09/17/2021” have been acknowledged. 
This office action considers claims 1-15 pending for prosecution, of which, non-elected claims 12-15 are withdrawn, and elected claims 1-11 are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 09/17/2021 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1 and 12 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20070134854 A1 – hereinafter Zhang).
Regarding Claim 1, Zhang teaches a semiconductor device (see the entire document; Fig. 8 along with Figs. 1-7; specifically, [0062]-[0112], and as cited below), comprising:

    PNG
    media_image1.png
    219
    481
    media_image1.png
    Greyscale

Zhang – Fig. 8
a substrate layer (substrate having a VPNP region 14, a NPN region 12; Fig. 8; substrate is described in [0062]);
a collector epitaxial layer (P-collector 50; [0101] – “We perform a P-collector Implant to form a P-collector (VPNP P collector region) 50 in the VPNP region 14”) supported by the substrate layer (50 is supported by substrate having a VPNP region 14, a NPN region 12); 
a base region (N-base region 54; [0102] – “We perform a N-base Implant to form a N-base region 54 in the P collector 50 in the VPNP region 14”) supported by a portion of the collector epitaxial layer, the base region being formed in the collector 54 is formed in the P collector region 50 as shown in Fig. 8; and 
an emitter region (P emitter region 64A; [0112]) supported by a portion of the base region (64A is supported by 54); 
wherein the emitter region (64A) comprises a polysilicon material (“We perform a P Emitter poly Implant 66 into the polysilicon layer 64 to dope the polysilicon layer 64 and to subsequently form a P emitter 64A” – [0112]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chuang et al. (US 20110220963 A1 – hereinafter Chuang).
Regarding Claim 2, Zhang teaches claim 1 from which claim 2 depends.
Zhang teaches the substrate is lightly doped (see [0066]), he does not expressly disclose  wherein the substrate layer further comprises Silicon (Si) doped with at least one element from the group consisting of Antimony (Sb), Arsenic (As), and Phosphorus.
However, it is well known in the art to form a substrate with silicon doped with at least one element from the group consisting of Antimony (Sb), Arsenic (As), and Phosphorus as is also taught by Chuang (Chuang [0014] – “the substrate 45 may be a silicon substrate that is doped with an N-type dopant such as phosphorous or arsenic (an N-type substrate) – Fig. 2A)”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a substrate with silicon doped with at least one element from the group consisting of phosphorous or arsenic as taught by Chuang into Zhang.
The ordinary artisan would have been motivated to integrate Chuang structure into Zhang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a n-type substrate as is well known.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chuang and in further view of Kuo et al., of record (US 20120056305 A1 – hereinafter Kuo).
Regarding Claim 3, Zhang teaches claim 1 from which claim 3 depends.
Zhang does not expressly disclose wherein the substrate layer and the collector epitaxial layer further comprises Silicon (Si) doped with at least one element from the group consisting of Arsenic (As) and Phosphorus (P).
However, it is well known in the art to form a substrate with silicon doped with at least one element from the group consisting of Antimony (Sb), Arsenic (As), and Phosphorus as is also taught by Chuang (Chuang [0014] – “the substrate 45 may be a silicon substrate that is doped with an N-type dopant such as phosphorous or arsenic (an N-type substrate) – Fig. 2A)”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a substrate with silicon doped with at least one element from the group consisting of phosphorous or arsenic as taught by Chuang into Zhang.
The ordinary artisan would have been motivated to integrate Chuang structure into Zhang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a n-type substrate as is well known.
But, the combination of Zhang and Chuang does not expressly disclose the collector epitaxial layer further comprises Silicon (Si) doped with at least one element from the group consisting of Arsenic (As) and Phosphorus (P).
However, it is well known in the art to form the collector epitaxial layer further comprises Silicon (Si) doped with at least one element from the group consisting of Arsenic (As) and Phosphorus (P) as is also taught by Kuo (Kuo – collector 208 -“The phosphorus or arsenic; or a combination thereof” - [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of collector epitaxial layer further comprises Silicon (Si) doped with at least one element from the group consisting of Arsenic (As) and Phosphorus (P) as is taught by Kuo into the combination of Zhang and Chuang.
The ordinary artisan would have been motivated to integrate Kuo structure into the combination of Zhang and Chuang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a collector of a BJT as is well known.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sun et al. (US 5966618 A – hereinafter Sun).
Regarding Claim 4, Zhang teaches claim 1 from which claim 4 depends.
But, Zhang does not expressly disclose wherein the base region further comprises Silicon (Si) doped with Boron (B).
However, it is well known in the art to form base region comprising Silicon (Si) doped with Boron (B) as is also taught by Sun (Sun “Base 114 is preferably silicon (Si) and can be doped with phosphorous for N-type wells or boron for P-type wells” – C5 L14-16, Fig. 7).
forming of base region comprising Silicon (Si) doped with Boron (B) as is also taught by Sun into the combination of Zhang.
The ordinary artisan would have been motivated to integrate Sun structure into Zhang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a p-type base as is well known.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kuo and in further view of Ghosh et al., of record (“An Arsenic Emitter Structure for High-Performance Silicon Transistors” - https://ieeexplore.ieee.org/abstract/document/5391508; - hereinafter Ghosh).
Regarding Claim 5, Zhang teaches claim 1 from which claim 5 depends. Zhang also teaches wherein the emitter region further comprises Silicon (Si), or polysilicon (Zhang “We perform a P Emitter poly Implant 66 into the polysilicon layer 64 to dope the polysilicon layer 64 and to subsequently form a P emitter 64A” – [0112]).
However, Zhang does not expressly disclose the emitter being doped with Arsenic (As).
However, Kuo states in [0022] the emitter layer maybe doped and [0011] states “n-type dopants, such as phosphorus or arsenic”.
Kuo to dope the emitter.
The ordinary artisan would have been motivated to use boron as a arsenic to make the base layer n-type semiconductor as is widely known in the art since Arsenic-doped emitters have been shown to produce high performance in bipolar silicon transistors (see Abstract of Ghosh).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kuo and in further view of Crabbe et al., of record (“73-GHz self-aligned SiGe-base bipolar transistors with phosphorus-doped polysilicon emitters” - https://ieeexplore.ieee.org/abstract/document/145046; - hereinafter Crabbe).
Regarding Claim 6, Zhang teaches claim 1 from which claim 6 depends. Zhang also teaches wherein the emitter region further comprises Silicon (Si), or polysilicon (Zhang “We perform a P Emitter poly Implant 66 into the polysilicon layer 64 to dope the polysilicon layer 64 and to subsequently form a P emitter 64A” – [0112]).
But, Zhang does not expressly disclose wherein the emitter is doped with Phosphorus (P).
However, Kuo states in [0022] the emitter layer maybe doped and [0011] states “n-type dopants, such as phosphorus or arsenic”.
Kuo to characterize semiconductors as desired.
The ordinary artisan would have been motivated to use Phosphorous to make the base layer n-type semiconductor as is widely known in the art since phosphorous doped emitter provides a low thermal cycles that results in extremely, narrow basewidths and preservation of lightly doped spacers in both the emitter-base and base-collector junctions for improved breakdown (see Abstract of Crabbe).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori et al., of record (US 5912479 A – hereinafter Mori).
Regarding Claim 7, Zhang teaches claim 1 from which claim 7 depends.
But, Zhang does not expressly disclose the device comprising a layer of Titanium (Ti) and/or Aluminium (Al), wherein the layer of Titanium (Ti) and/or Aluminium (Al) is supported by the collector epitaxial layer, the base region and the emitter region.
However, in a related art, Mori teaches a metal electrode formed of aluminum-silicon which is patterned to form a metal electrode 181 connected to the base electrode 129, a metal electrode 182 connected to the emitter electrode 161, a metal electrode 183 connected to the collector contact region 109 (Mori Fig. 7H; C3 L16-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, forming a layer of aluminum-silicon that Mori into Zhang structure.
The ordinary artisan would have been motivated to use a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori in the manner set forth above for, at least, this integration will provide a conductor to route signals from the emitter, base and collector to the outside world since aluminum is widely known in the art to be highly conductive, thereby promoting fast signal transmission.
Regarding Claim 8, the combination of Zhang and Mori teaches claim 7 from which claim 8 depends.
But, Zhang does not expressly disclose wherein the Titanium and/or Aluminium layer further comprises AISi and/or AISiCu.
However, Mori teaches wherein the Titanium and/or Aluminium layer further comprises AlSi and/or AlSiCu (Mori– “aluminum-silicon (Al--Si)” – C3 L16-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, forming Titanium and/or Aluminium layer further comprises AlSi and/or AlSiCu as taught by Mori into Zhang structure.
The ordinary artisan would have been motivated to use a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori in the manner set forth above for, at least, this integration will provide a conductor to route 
Regarding Claim 9, Zhang teaches claim 1 from which claim 9 depends.
But, Zhang does not expressly disclose further comprising a layer of AISi, wherein the layer of AlSi is supported by the collector epitaxial layer, the base region and the emitter region.
However, in a related art, Mori teaches a metal electrode formed of aluminum-silicon which is patterned to form a metal electrode 181 connected to the base electrode 129, a metal electrode 182 connected to the emitter electrode 161, a metal electrode 183 connected to the collector contact region 109 (Mori Fig. 7H; C3 L16-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, forming a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori into Zhang structure.
The ordinary artisan would have been motivated to use a layer of aluminum-silicon that is supported by the collector, base and emitter region as taught by Mori.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu et al., of record (US 20070176254 A1 – hereinafter Liu).
Regarding Claim 10, Zhang teaches claim 1 from which claim 10 depends.
But, Zhang does not expressly disclose a layer of AISiCu, wherein the layer of AISiCu is supported by the collector epitaxial layer, the base region and the emitter region.
In a related art, Liu teaches “The fourth metal deposited to contact the collector contact, the base contact and the emitter contact can be selected from the group of PtSi, TiW and AlSiCu” (Fig. 2; [0026]. Note that the fourth metal layer is not labeled in the figure. But, since it is deposited after the formation of the base, emitter and collector, so the fourth layer is supported by the base, emitter and collector).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the fourth metal deposited to contact the collector contact, the base contact and the emitter contact can be selected from the group of PtSi, TiW and AlSiCu as taught by Liu into Zhang structure.
The ordinary artisan would have been motivated to forming of the fourth metal deposited to contact the collector contact, the base contact and the emitter contact can be selected from the group of PtSi, TiW and AlSiCu as taught by Liu in the manner set forth above for, at least, this integration “can improve the performance of the Schottkey diode in the poly emitter bipolar structures” – Liu .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Krischke et al., of record (US 20160071972 A1 – hereinafter Krischke).
Regarding Claim 11, Zhang teaches claim 1 from which claim 11 depends.
But, Zhang does not expressly disclose the semiconductor device further comprising a back metal stack for assembly.
However, it is well-known in the art to use a back metal stack for various purposes including connecting a bipolar transistor to the outside world as is also taught by Krischke (Krischke stack of wiring layers 33, 34, 35 on top of a bipolar transistor – Fig. 3 in view of Fig. 2; [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a stack of wiring layers on top off a bipolar transistor as taught by Krischke into Zhang structure.
The ordinary artisan would have been motivated to integrate Krischke into Zhang structure in the manner set forth above for, at least, this integration will allow the routing of signals from within the bipolar transistor to the outside world (Krischke “On top of the wiring layers 33, 34 a comparably thick metal layer is disposed as contact layer 35, which forms a contact pad for contacting a power electrode” – [0026]) as is widely known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898